Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12, 16-20, previously withdrawn from consideration as a result of a restriction requirement, these claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Clifford on xxxx.

The application has been amended as follows:
1. (Currently Amended) An electronic device, comprising a first module and a second module, wherein 
the first module and the second module are detachably coupled mechanically and electrically;
the first module comprises a mainboard and is provided with a first housing and a first display screen; and the second module comprises a battery and is provided with a second housing and a second display screen; the first and second display screens are surrounded by a plurality of side walls;
wherein the second module is provided with a groove slide rail along a first side wall of the plurality of side walls, and the first module is provided with a convex slot slide rail along a first side wall of the plurality of side walls, the convex slot slide rail is I-shaped in a cross section view along the first side wall; wherein, in a first position, the convex slot slide rail is inserted into the groove slide rail from an end of the groove slide rail and is engaged with the groove slide rail to connect the first module and the second module; in a second position[[or]], the convex slot slide rail slides out from the end of the groove slide rail and is separated from the groove slide rail to separate the first module and the second module; wherein 
the convex slot slide rail is provided with an elastic piece, and the groove slide rail is provided a clamping slot with a triangle shape matched with a same shape of the elastic piece; and when the convex slot slide rail is inserted into the groove slide rail from the end of the groove slide rail, the elastic piece is engaged with the clamping slot, such that the convex slot slide rail is engaged with the groove slide rail; a first electrical contact is disposed on an inner side of the convex slot slide rail and a second electrical contact is disposed on an inner side of the groove slide rai; and 
in [[the]]a case that the first module and the second module are connected, the first housing and the second housing are connected and the first electrical contact and the second electrical contact are electrically connected to form a housing of the electronic device, the first display screen and the second display screen are connected to form a display screen of the electronic device, and the first display screen and the second display screen are fixed on a same plane; and
the electronic device further comprises a third module and a fourth module, wherein the third module comprises a camera, a side rail of the third module being detachably coupled to another side rail of the first module or to the second module mechanically and electrically; and the fourth module comprises a loudspeaker, a side rail of the fourth module being detachably coupled to another side rail of the first module, the second module, or the third module mechanically and electrically.

2. – 10. (Cancelled)

11. (Previous Withdrawn) The electronic device according to claim 1, wherein the first module comprises a camera.

12. (Previous Withdrawn) The electronic device according to claim 11, wherein the first module is located on the upper side of the second module.

13. – 15. (Cancelled)

16. (Previous Withdrawn) The electronic device according to claim 1, wherein both the first module and the second module are provided with a wireless transmission module therein, and the wireless transmission module is configured for signal transmission.

17. (Previous Withdrawn) The electronic device according to claim 16, wherein the wireless transmission module comprises at least one of a ZigBee module, a Bluetooth module, a Wi-Fi (wireless fidelity) module, or a 5G (fifth generation mobile communication technology) module.

18. (Previous Withdrawn) The electronic device according to claim 1, wherein both the first housing and the second housing are made of metal.

19. (Previous Withdrawn) The electronic device according to claim 1, wherein the mainboard is a Printed Circuit Board (PCB), and the battery is a lithium battery. 

20. (Previous Withdrawn) The electronic device according to claim 1, wherein 
both the first module and the second module are user-configurable, such that any module is replaceable by being detached from the electronic device, and then a replacement module is connected to other modules, thereby forming a new electronic device without replacing the entire electronic device; and
the second module further comprises a battery housing that forms the housing of the electronic device, and a battery controller.



Allowable Subject Matter
Claims 1, 11-12, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the convex slot slide rail is provided with an elastic piece, and the groove slide rail is provided a clamping slot with a triangle shape matched with a same shape of the elastic piece; and when the convex slot slide rail is inserted into the groove slide rail from the end of the groove slide rail, the elastic piece is engaged with the clamping slot, such that the convex slot slide rail is engaged with the groove slide rail; a first electrical contact is disposed on an inner side of the convex slot slide rail and a second electrical contact is disposed on an inner side of the groove slide rai; and in a case that the first module and the second module are connected, the first housing and the second housing are connected and the first electrical contact and the second electrical contact are electrically connected to form a housing of the electronic device, the first display screen and the second display screen are connected to form a display screen of the electronic device, and the first display screen and the second display screen are fixed on a same plane; and the electronic device further comprises a third module and a fourth module, wherein the third module comprises a camera, a side rail of the third module being detachably coupled to another side rail of the first module or to the second module mechanically and electrically; and the fourth module comprises a loudspeaker, a side rail of the fourth module being detachably coupled to another side rail of the first module, the second module, or the third module mechanically and electrically, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Hui (US 20150036273 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841